his direct appeal.   See Craig v. State, Docket Nos. 47149, 47150 (Order
                         Affirming in Part and Remanding, January 24, 2007). Appellant's
                         petitions were therefore untimely filed.    See NRS 34.726(1); Sullivan v.
                         State, 120 Nev. 537, 541, 96 P.3d 761, 764 (2004). 2 Appellant's petitions
                         were also successive and an abuse of the writ. 3 NRS 34.810(1)(b)(2); NRS
                         34.810(2). Appellant's petitions were therefore procedurally barred absent
                         a demonstration of good cause and actual prejudice.      See NRS 34.726(1);
                         NRS 34.810(1)(b); NRS 34.810(3).
                                      Appellant claimed that, pursuant to Lafler v. Cooper, 566 U.S.
                              132 S. Ct. 1376 (2012), and Missouri v. Frye, 566 U.S. , 132 S. Ct.
                         1399 (2012), counsel was ineffective in advising him to reject a plea offer
                         from the State, and because those cases were just decided on March 21,
                         2012, they provided good cause to excuse his procedural bars. Appellant's
                         good-cause argument was without merit because his case was final when
                         Cooper and Frye were decided, and he failed to demonstrate that the cases
                         would apply retroactively to him. Even if Cooper and Frye announced new
                         rules of constitutional law, he failed to allege facts to support that he met
                         either exception to the general principle that such rules do not apply
                         retroactively to cases which were already final when the new rules were

                               2An  amended judgment of conviction dismissing a count was filed in
                         the district court on August 8, 2007. No direct appeal was taken from the
                         amended judgment of conviction, and the instant petition did not raise
                         claims regarding the amendment.

                               3SeeCraig v. State, Docket No. 51975 (Order of Affirmance, July 9,
                         2009); Craig v. State, Docket Nos. 56377, 56378 (Order of Affirmance,
                         December 9, 2010).



SUPREME COURT
        OF
     NEVADA

                                                               2
(0) 1947A     .


                  .7.   P.41PaTar=7-2AT4A -.rtwagnannimplu-
                                       '-r,.:T.
                                              .           =AVIINNEMEMENEMIII-
                announced. See Colwell v. State, 118 Nev. 807, 816-17, 59 P.3d 463, 469-
                70 (2002). We therefore conclude that the district court did not err in
                denying appellant's petition as procedurally barred. Accordingly, we
                            ORDER the judgments of the district court AFFIRMED.




                                                                                 J.



                                                               t"Utt
                                                  Douglas
                                                    MM1M . s




                                                  Saitta


                cc: Hon. Robert W. Lane, District Judge
                     Dale Dallas Craig
                     Nye County District Attorney
                     Attorney General/Carson City
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A


                               7.12MTMEMMIZEMEMilliggigtaLVES.              :